

 
THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
NEITHER THIS WARRANT NOR SUCH SHARES MAY BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION IN EFFECT UNDER SUCH ACT UNLESS THE COMPANY RECEIVES AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO IT DEMONSTRATING
THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH
ACT.
 
Common Stock Purchase Warrant


To Purchase Shares of Common Stock of


Barnabus Energy, Inc.
 
February 13, 2006


FOR VALUE RECEIVED, Barnabus Energy, Inc., a Nevada corporation (the “Company”
or the “Corporation”), hereby grants to Bank Sal. Oppenheim jr. & Cie. (Schweiz)
AG on behalf of fully managed accounts (together with its permitted successors
and assigns, the “Registered Holder”), the right to purchase at any time up to
and including January 31, 2011 (the “Termination Date”), the number of shares of
fully paid and nonassessable Common Stock of the Company, $0.001 par value per
share (the “Common Stock”, and those shares of Common Stock purchasable under
this Warrant being the “Warrant Shares”), equal to (i) $1,500,000 divided by(ii)
the Warrant Price (as defined below) then in effect. This Warrant is being
issued pursuant to that certain Investment Agreement of even date herewith among
the Company, the initial Registered Holder and the other purchasers listed on
the signature page thereof (the “Investment Agreement). Capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Investment Agreement.


1. EXERCISE.
 
(a) This Warrant may be exercised by the Registered Holder on or before the
Termination Date, in whole or in part, by surrendering this Warrant, with the
purchase form appended hereto as Exhibit I duly executed by the Registered
Holder at the principal executive offices of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full,
in lawful money of the United States, of the Warrant Price payable in respect of
the number of Warrant Shares purchased upon such exercise. The "Warrant Price"
shall initially be $2.23 and from time to time shall be such amount adjusted in
accordance with Section 2 hereof.
 
(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided in subsection 1(a) above
(the “Exercise Date”). At such time, the person or persons in whose name or
names any certificates for Warrant Shares shall be issuable upon such exercise
as provided in subsection 1(d) below shall be deemed to have become the holder
or holders of record of the Warrant Shares represented by such certificates.
 

--------------------------------------------------------------------------------


(c) As soon as practicable after the exercise of this Warrant in full or in
part, and in any event within twenty (20) days thereafter, the Company, at its
expense, will cause to be issued in the name of, and delivered to, the
Registered Holder, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct:
 
(i) a certificate or certificates for the number of Warrant Shares to which the
Registered Holder shall be entitled upon such exercise; and
 
(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of such shares purchased by the Registered Holder upon
such exercise.
 
2. ADJUSTMENTS.
 
(a) Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date on which this Warrant was first issued
(the “Original Issue Date”) effect a subdivision of the outstanding Common
Stock, the Warrant Price shall be proportionately decreased. If the Company
shall at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Warrant Price shall be proportionately
increased. Any adjustment under this paragraph shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
(b) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company or in cash or other property, then and in each such event the
Registered Holder shall receive upon exercise hereof, in addition to the Warrant
Shares, the kind and amount of securities of the Company and/or cash and other
property which the Registered Holder would have been entitled to receive had
this Warrant been exercised on the date of such event.
 
(c) Adjustment for Mergers or Reorganizations, etc. If there shall occur any
reclassification, reorganization, recapitalization, consolidation, sale of all
or substantially all assets or merger involving the Company in which the Common
Stock is converted into or exchanged for securities, cash or other property
(other than a transaction covered by subsection 2(b) above), then, following any
such reclassification, reorganization, recapitalization, consolidation, sale of
all or substantially all assets or merger, and without payment of any additional
consideration thereof, the Registered Holder shall receive upon exercise hereof
the kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive if, immediately prior to such
reclassification, reorganization, recapitalization, consolidation or merger,
sale of all or substantially all assets, the Registered Holder had held the
Warrant Shares, giving application to all adjustments called for during such
period under this Section 2.
 
-2-

--------------------------------------------------------------------------------


The foregoing provisions of this Section 2(c) shall similarly apply to
successive reorganizations, consolidations, mergers, sales and transfers and to
the stock or securities of any other corporation that are at the time receivable
upon the exercise of this Warrant. If the per share consideration payable to the
holder hereof for Warrant Shares in connection with any such transaction is in a
form other than cash or marketable securities, then the value of such
consideration shall be determined in good faith by the Company’s Board of
Directors. In all events, appropriate adjustment (as determined in good faith by
the Company’s Board of Directors) shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.


(d) Subsequent Issuances. Except for Excluded Issuances, if and whenever the
Corporation shall issue or sell any shares of Common Stock for a consideration
per share less than the Warrant Price in effect immediately prior to the time of
such issue or sale, then and in each such case (a “Trigger Issuance”) the
then-existing Warrant Price shall be reduced, as of the close of business on the
effective date of the Trigger Issuance, to the lowest per share price at which
such Additional Shares of Common Stock were issued or sold.
 
If any time the Corporation shall in any manner grant (directly and not by
assumption in a merger or otherwise) any warrants or other rights to subscribe
for or to purchase, or any options for the purchase of, Common Stock, or any
stock or security convertible into or exchangeable for Common Stock (such
warrants, rights or options being called “Options” and such convertible or
exchangeable stock or securities being called “Convertible Securities”), whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share for which Common
Stock is issuable upon the exercise of such Options or upon the conversion or
exchange of such Convertible Securities (determined by dividing (A) the sum of
(x) the total amount, if any, received or receivable by the Corporation as
consideration for the granting of such Options or Convertible Securities, plus
(y) the aggregate amount of additional consideration payable to the Corporation
upon the exercise of all such Options or the aggregate amount of additional
consideration, if any, payable upon the conversion or exchange of such
Convertible Securities, by (B) the total maximum number of shares of Common
Stock issuable upon the exercise of such Options or upon the conversion or
exchange of all such Convertible Securities) shall be less than the Warrant
Price in effect immediately prior to the time of the granting of such Options or
Convertible Securities, then the Warrant Price shall be adjusted to equal the
price at which Common Stock is issuable upon such exercise or conversion or
exchange. No adjustment of the Warrant Price shall be made upon the actual issue
of such Common Stock upon exercise of such Options or upon the actual conversion
or exchange of such Convertible Securities.
 
If any shares of Common Stock, Options or Convertible Securities shall be issued
or sold for cash, the consideration received therefor shall be deemed to be the
amount received by the Corporation therefor plus the amount, if any, to be
received upon exercise or conversion thereof, without deduction therefrom of any
expenses incurred or any underwriting commissions or concessions paid or allowed
by the Corporation in connection therewith. In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for a consideration
other than cash or for a consideration including cash and such other
consideration, the amount of the consideration other than cash received by the
Corporation shall be deemed to be the fair value of such consideration as
determined in good faith by the Board, without deduction of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Corporation in connection therewith. In case any Options shall be issued in
connection with the issue and sale of other securities of the Corporation,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board. This determination of the fair value of consideration (or the
allocation thereof) need not be the amount recorded in the books and records of
the Corporation if the Board determines that the determination of different
amounts for different contexts is in the best interest of the Corporation and
its stockholders and creditors as a whole.
 
-3-

--------------------------------------------------------------------------------


As used herein, “Excluded Issuances” shall mean any issuance of Common Stock (A)
to directors, officers, employees or consultants of the Corporation, (B) upon
the conversion or exercise of Options or Convertible Securities issued prior to
the date hereof, unless such securities have been amended or modified in any
manner after the date hereof, (C) pursuant to the Investment Agreement and other
agreements in effect on the date hereof and securities issued upon the exercise
or conversion of those securities, (D) by reason of a dividend, stock split or
other distribution on shares of Common Stock; (E) to David Saltman or Cheryl
Bostater pursuant to the terms of their employment agreements; (F) in connection
with the acquisition of a business or technology, the formation of a joint
venture or a strategic investment; and (G) at or above a price of $1.50 per
share (which per share amount shall be adjusted pro rata in the case of any
split, dividend, combination or other event affecting the number of outstanding
shares of Common Stock).
 
(e) Milestone Adjustments. The Warrant Price shall be adjusted as, when and to
the extent provided in this paragraph (e); provided, however, no further
adjustments to the Warrant Price shall be made pursuant to this paragraph (e)
with respect to any fiscal quarter ended after November 30, 2006 if: (x) there
was no Milestone Failure with respect to the fiscal quarter ended November 30,
2006; and (y) the VWAP for any twenty (20) consecutive Trading Days after the
Milestone Announcement Date with respect to the fiscal quarter ended November
30, 2006 is at least $4.00 per share (which per share amount shall be adjusted
pro rata in the case of any split, dividend, combination or other event
affecting the number of outstanding shares of Common Stock). Upon each Milestone
Failure Date, the Warrant Price in effect on such Milestone Failure Date shall,
at the election of the Registered Holder, be decreased to 115% of the VWAP for
the five (5) Trading Days immediately following such Milestone Failure Date.
With respect to each fiscal quarter ended after a Milestone Failure Date, if the
cumulative Net Sales through such fiscal quarter ended exceed the cumulative
Milestones such fiscal quarter, then all prior adjustments made pursuant to this
paragraph (e) shall be reversed. For purposes of this Warrant, the following
terms shall have the following meanings:

 
-4-

--------------------------------------------------------------------------------


 
  (i)“Milestone” means, with respect to a given fiscal quarter, the dollar
amount of Net Sales for such fiscal quarter, as set forth in the table
immediately below:


 
 Milestones  
 
Fiscal
 
Milestone
 
Quarter Ended
 
Threshold
 
       
February 28, 2006
 
$100,000
 
May 31, 2006
 
$1,400,000
 
August 31, 2006
 
$4,500,000
 
November 30, 2006
 
$8,000,000
 
February 28, 2007
 
$9,000,000
 
May31, 2007
 
$12,000,000
 
August 31, 2007
 
$15,000,000
 
November 30, 2007
 
$18,000,000
 

 
  (ii)“Milestone Announcement Date” shall mean, with respect to each fiscal
quarter ended during 2006 and 2007, the date on which the Corporation files the
Periodic Report applicable to such quarter; it being understood if the
Corporation amends any such Periodic Report after its initial filing, then all
calculations, determinations and adjustments, if any, under this Debenture with
respect to the fiscal quarter for which such Periodic Report was filed shall,
upon the filing of such amendment, be re-calculated, re-determined and
re-adjusted, if applicable, as though the information contained in such
amendment were contained in the original filing.
 
  (iii)“Milestone Failure” shall be deemed to occur, with respect to a fiscal
quarter specified in the table contained in the definition of the term
“Milestone”, if the Net Sales for such fiscal quarter do not exceed the
Milestone for such fiscal quarter, as reported in the applicable Periodic
Report.
 
  (iv)“Milestone Failure Date” shall mean a Milestone Announcement Date on which
a Milestone Failure is deemed to occur.
 
  (v)“Net Sales” means the revenues generated in the ordinary course of business
by the Corporation, determined in accordance with GAAP, as reported in the
Corporation’s applicable Periodic Report.
 
  (vi)“Periodic Report” shall mean the quarterly report on Form 10-Q, 10-QSB or
such other form the Corporation is then eiligible to use, or, in the case of the
fourth fiscal quarter of a given fiscal year, the annual report on Form 10-K,
10-KSB or such other form the Corporation is then eligible to use, in each case,
filed by the Corporation with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act.
 
  (vii)“Trading Day” shall mean a day, other than a Saturday or Sunday, on which
The New York Stock Exchange, Inc. is open for trading.
 
-5-

--------------------------------------------------------------------------------


  (viii)“VWAP” means, with respect to a period of specified Trading Days, the
volume weighted average price per share of the Common Stock measured over each
of the days during such period, which shall be equal to the average of the
quotient(s) for each Trading Day during such period of (x) the aggregate dollar
amount of Common Stock traded (i.e., the sale prices multiplied by the number of
shares traded) for such Trading Day, divided by (y) the total number of shares
of Common Stock traded during such Trading Day.
 
(f) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 2, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Registered Holder a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property for which this Warrant shall be exercisable, the Warrant Price
and the method of calculation of each) and showing in detail the facts upon
which such adjustment or readjustment is based.
 
(g) Adjustment to Warrant Shares. Whenever the Warrant Price is adjusted
pursuant to this Section 2, there shall be a corresponding adjustment shall be
made to the number of Warrant Shares issuable upon exercise hereof.
 
3. FRACTIONAL SHARES. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, and shall round any fractional
shares to the next highest whole number of shares. If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying the Registered Holder
an amount computed by multiplying the fractional interest by the Fair Market
Value of a full share of common Stock.
 
The “Fair Market Value” per share of Common Stock shall be:
 
(i) if the Common Stock is listed on a national securities exchange, the NASDAQ
Small Cap Market, the NASDAQ National Market, the OTCBB or another nationally
recognized trading system as of the Exercise Date, the average of the high and
low reported sale prices per share of Common Stock thereon on the trading day
immediately preceding the Exercise Date (provided that if no such price is
reported on such day, the Fair Market Value per share of Common Stock shall be
determined pursuant to clause (ii)).
 
(ii) In all other cases, the Fair Market Value per share of Common Stock shall
be deemed to be the amount most recently determined by the Board of Directors to
represent the fair market value per share of the Common Stock. Notwithstanding
the foregoing, if the Board of Directors has not made such a determination
within the three-month period prior to the Exercise Date, then (A) the Board of
Directors shall make a determination of the Fair Market Value per share of the
Common Stock within 20 days of a request by the Registered Holder that it do so,
and (B) the exercise of this Warrant pursuant to this subsection 1(b) shall be
delayed until such determination is made.
 
-6-

--------------------------------------------------------------------------------


4. REPRESENTATIONS AND WARRANTIES BY THE REGISTERED HOLDER. The Registered
Holder represents and warrants to the Company that upon each exercise hereof,
the Registered Holder affirms to the Company that the representations and
warranties contained in Sections 4.01 and 4.04 through 4.08 of the Investment
Agreement are true and correct as if made by the Registered Holder on the date
of exercise.
 
5. REQUIREMENTS FOR TRANSFER.
 
(a) This Warrant and the Warrant Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Act and under
applicable state securities or blue sky laws, or (ii) the Company first shall
have been furnished with an opinion of legal counsel, reasonably satisfactory to
the Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Act.
 
(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION IN EFFECT UNDER
SUCH ACT UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE
REASONABLY ACCEPTABLE TO IT DEMONSTRATING THAT SUCH SALE OR TRANSFER IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT OR UNLESS
SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as (i) they
become eligible for resale pursuant to an effective registration statement or
Rule 144(k) under the Act or (ii) the Company shall have received either an
opinion of counsel or a “no-action” letter from the SEC to the effect that any
transfer of the Warrant Shares represented by such certificates will not violate
the Act and applicable state securities laws.


6. NO IMPAIRMENT. The Company will not, by amendment of its charter through
reorganization, transfer of assets, consolidation, merger, dissolution, issuance
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Warrant against impairment.
 
7. NOTICES OF RECORD DATE, ETC. In the event:
 
(a) that the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or
 
-7-

--------------------------------------------------------------------------------


(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or
 
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company will mail or cause to be
mailed to the Registered Holder a notice specifying, as the case may be, (i) the
record date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be mailed at least ten days prior
to the record date or effective date for the event specified in such notice.
 
8. STOCK FULLY PAID, RESERVATION OF STOCK. All of the Warrant Shares issuable
upon the exercise of the rights represented by this Warrant will, upon issuance
and receipt of the purchase price therefor, be validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws. The Company will at all times reserve and keep available,
solely for issuance and delivery upon the exercise of this Warrant, such number
of shares of Common Stock and other securities, cash and/or property, as from
time to time shall be issuable upon the exercise of this Warrant.
 
9. REPLACEMENT OF WARRANTS. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (without any obligation for a surety or other security therefor) in an
amount reasonably satisfactory to the Company, or (in the case of mutilation)
upon surrender and cancellation of this Warrant, the Company will issue, in lieu
thereof, a new Warrant of like tenor.
 
10. TRANSFERS, ETC.
 
(a) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its or his
address as shown on the warrant register by written notice to the Company
requesting such change.
 
(b) This Warrant and all rights hereunder are transferable, in whole or in part,
upon surrender of this Warrant with a properly executed assignment in a form
reasonably acceptable to the Company at the principal executive offices of the
Company.
 
(c) Until any transfer of this Warrant is made in the Warrant register, the
Company may treat the Registered Holder as the absolute owner hereof for all
purposes; provided, however, that if and when this Warrant is properly assigned
in blank, the Company may (but shall not be obligated to) treat the bearer
hereof as the absolute owner hereof for all purposes, notwithstanding any notice
to the contrary.
 
-8-

--------------------------------------------------------------------------------


11. MAILING OF NOTICES, ETC. All notices and other communications from the
Company to the Registered Holder shall be mailed by first-class certified or
registered mail, postage prepaid, to the address last furnished to the Company
in writing by the Registered Holder. All notices and other communications from
the Registered Holder or in connection herewith to the Company shall be mailed
by first-class certified or registered mail, postage prepaid, to the Company at
its principal executive office. If the Company should at any time change the
location of its principal executive office to a place other than as set forth
below, it shall give prompt written notice to the Registered Holder and
thereafter all references in this Warrant to the location of its principal
executive office at the particular time shall be as so specified in such notice.
 
12. NO RIGHTS AS STOCKHOLDER. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company.
 
13. CHANGE OR WAIVER. Any term of this Warrant may be amended or waived upon the
written consent of the Company and the Registered Holder.
 
14. SECTION HEADINGS. The Section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
 

 
-9-

--------------------------------------------------------------------------------


15. GOVERNING LAW. This Warrant will be governed by and construed in accordance
with the internal laws of the State of Nevada without giving effect to the
conflict or choice of law provision thereof that would give rise the application
of the domestic substantive law of any other jurisdiction.
 
EXECUTED as of the Date of Issuance indicated above.
 
BARNABUS ENERGY, INC.




By: _____________________________________
Name: David Saltman
Title: President
 






 

--------------------------------------------------------------------------------




EXHIBIT I


PURCHASE FORM
 

To: Barnabus Energy, Inc. (the “Company”)
Dated: ____________

 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase shares of the Common Stock covered by such
Warrant.
 
The undersigned herewith makes payment of the full Warrant Price for such shares
at the price per share provided for in such Warrant, which is $____. Such
payment takes the form of lawful money of the United States.
 
Please issue a certificate representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below:


The undersigned affirms the representation and warranties contained in Sections
4.01 and 4.04 through 4.08 of that certain Investment Agreement dated the same
date as the attached Warrant, among the Company, the initial holder of the
attached Warrant and the other purchasers listed on the signature page thereof.
 


 
Name of Entity: _______________________________________   
 


Signature of
Authorized Person: ____________________________________
 
Address: ____________________________________________
 
___________________________________________________
 
 
Date: _______________________________________________
 

--------------------------------------------------------------------------------

